UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

CECELIA PRYCE suing individually on her Case No:
own behalf and representatively on behalf of a
class of plaintiffs similarly situated, CLASS ACTION
Plaintiff,
COMPLAINT
-against-

PROGRESSIVE CORPORATION;
PROGRESSIVE CASUALTY INSURANCE
COMPANY; and PROGRESSIVE DIRECT
INSURANCE COMPANY

Defendants. Jury Trial Demanded

 

CLASS ACTION COMPLAINT

1. Plaintiff CECELIA PRYCE sues herein under the provisions of Article
9 of the New York Civil Practice Law and Rules, individually on her own behalf and
representatively on behalf of a class of plaintiffs similarly situated as more
particularly described below.

2. Plaintiff brings this class action to recover damages resulting from
defendants’ improper calculation of Basic Economic Loss and First Party Benefits
as each relates to wage benefits under Insurance Law §5102 of New York's

Comprehensive Automobile Insurance Reparations Act.
3, Under Insurance Law §5102(a)(2), Basic Economic Loss defines the
amount of coverage for medicals and wages a “covered person” 1s entitled to as “up
to fifty thousand dollars” with wages further defined as “Loss of earnings from work
which the person would have performed had he not been injured” capped at “two
thousand dollars per month” for the first three years following an accident. Under
Insurance Law §5102(b)(1), First Party Benefits, by contrast, establishes the amount
of medical and wage benefits a “covered person” is entitled to be retrmbursed from
the Basic Economic Loss coverage, with wages calculated as “payments to
reimburse a person for basic economic loss,” i.e., loss of actual earnings, LESS
“Twenty percent of lost earnings,” again capped at $2,000.00 per month.

4, Throughout the class period defined below, defendants have
improperly reduced the Insurance Law §5102(a)(2) Basic Economic Loss coverage
limits for wages by more than the “two thousand dollars per month” cap set forth in
§5102(a)(2) for “covered persons,” including PRYCE, who earn actual wages in
excess of “two thousand dollars per month.”

5. As a result of defendants’ actions, plaintiff PRYCE and all other
“covered persons” earning actual wages in excess of two thousand dollars per month,
have been denied First Party Benefits because of the premature exhaustion of Basic

Economic Loss resulting in injuries from the improper application of Insurance Law
§5102 to policyholders, their assignees, and all other “covered persons” entitled to
receive First Party Benefits.
PARTIES

6. At all times hereinafter mentioned, plaintiff PR YCE 1s a resident of the
County of Suffolk, State of New York.

7. Defendant PROGRESSIVE CORPORATION is a_ corporation
organized and existing in a state other than the state of New York, which maintains
its principal place of business at 6300 Wilson Mills Road, Mayfield Village, Ohio
44143.

8. Defendant PROGRESSIVE CASUALTY INSURANCE COMPANY
is a corporation organized and existing in a state other than the state of New York,
which maintains its principal place of business at 6300 Wilson Mills Road, Mayfield
Village, Ohio 44143. It is a subsidiary of defendant Progressive Corporation.

9. Defendant PROGRESSIVE DIRECT INSURANCE COMPANY is a
corporation organized and existing in a state other than the state of New York, which
maintains its principal place of business at 6300 Wilson Mills Road, Mayfield
Village, Ohio 44143. It is a subsidiary of Progressive Direct Holdings, Inc., which
is a Delaware corporation and which itself is a subsidiary of defendant Progressive

Corporation.
10. Upon information and belief, at all tumes hereinafter mentioned, each
of the PROGRESSIVE defendants have written, sold and administered the claims of
motor vehicle surance policies in the state of New York pursuant to the Insurance
Law of the State of New York.

11. Upon information and belief, at all times hereinafter mentioned, each
of the PROGRESSIVE defendants is and has been an entity authorized and licensed
to do business in and issue automobile insurance policies in the State of New York
under the Insurance Law and is subject to Insurance Law §5102 ef seq.

12. Plaintiff lacks sufficient knowledge or information to determine which
of the defendants administers the claims made by defendants’ policyholders. For
the foregoing reason, all defendants are collectively referred to as “defendants” in
this class action complaint.

JURISDICTION AND VENUE

13. This Court has jurisdiction over this action pursuant to 28 U.S.C,
§1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy
exceeds the sum or value of $5,000,000 exclusive of interest and costs, and at least
one member of the class of plaintrffs is a citizen of a State different from at least one
defendant.

i4. The Court has personal jurisdiction over each defendant because each

defendant transacts business in New York and plaintiff's and the class members’
causes of action arose as a direct result of such business transaction. Specifically,
defendants advertised, marketed and sold motor vehicle insurance to consumers in
New York, and managed claims arising from those insurance policies, as more fully
described hereinafter.

15. Venue is proper in this Eastern District of New York pursuant to 28
U.S.C. §1391(b)(2), because a substantial part of the events or omissions giving rise
to plaintiffs’ and the class members’ claims occurred in this district.

FACTS

16. Atall times hereinafter mentioned, including July 7, 2015, PRYCE held
a policy of motor vehicle insurance with defendant PROGRESSIVE CASUALTY
INSURANCE COMPANY under policy number 632704574, which provided No-
Fault Personal Injury Protection Benefits pursuant to the requirements of the
Insurance Law, including §5102.

17. On or about July 7, 2015, PRYCE was injured in an automobile
accident with a third person and applied to defendants for First Party Benefits under
claim number XX-XXXXXXX.

18. At the time of the July 7, 2015 automobile accident and at the time of
her application for First Party Benefits, PRYCE had a combined actual monthly

wage from her two jobs of $3,306.77.
19. Thereafter, defendants paid a total of $36,736.71 in First Party medical
benefits, $7,268.32 in First Party wage benefits over a period of five months and
took a credit of $3,502.00 in New York State Disability benefits for a total paid of
First Party benefits of $47,507.03.

20. Notwithstanding that PRYCE was entitled to Basic Economic Loss
coverage of $50,000.00, on March 18, 2016 defendants advised PR YCE that her no-
fault benefits were terminated because she had exhausted her Basic Economic Loss
coverage of $50,000.00 after receiving only $47,507.03 in First Party Benefits.

21. Defendants’ conclusion that Basic Economic Loss coverage of
$50,000.00 had been exhausted was based upon defendants’ improper reduction of
Basic Economic Loss by $2,500.00 per month for the five months PRYCE received
First Party wage benefits, instead of the statutorily capped amount of $2,000.00 per
month as provided by §5102(a)(2).

22. The reduction of Basic Economic Loss by the additional $500.00 per
month for the five months PRYCE received First Party wage benefits, or an
additional $2,500.00, resulted in PRYCE’s Basic Economic Loss coverage of
$50,000.00 being deemed exhausted by defendants after PR YCE had only received
First Party Benefits totaling $47,507.03.

23. By reason of the foregoing, PRYCE was unable to pay the $3,900.82

balance of necessary First Party medical benefits which she was entitled to, forcing
her to apply for Medicaid benefits from the Suffolk County Department of Social
Services, which she ultimately repaid in full to the Suffolk County Department of
Social Services from her own personal funds.
CLASS ACTION ALLEGATIONS
24. Plaintiff PR YCE brings this action as a class action pursuant to Article
9 on behalf of herself, and on behalf of the following class:
All persons insured by PROGRESSIVE CORPORATION, PROGRESSIVE
CASUALTY INSURANCE COMPANY, or PROGRESSIVE DIRECT
INSURANCE COMPANY under policies subject to the provisions of
Insurance Law §5102, who had actual monthly wages in excess of two
thousand dollars per month, who have submitted First Party Benefit claims to,
and received payment from, one or more of these defendants for First Party
Benefits that included claims for lost wages, and which, after paying at least
one month of First Party wage benefits, defendants claim coverage had fully
exhausted on or after March 13, 2013. Excluded from the Class are the
defendant companies; any entity that has a controlling interest in one or more
of the defendant companies; current or former directors, officers and counsel
of the defendant companies; and any class member who has already received
full compensation of his or her lost wages under the applicable insurance

policy.
25. This case is suitable for class treatment because it meets the
requirements of FRCP 23 as follows:

a. Numerosity: The Class is so numerous that joinder of all
members as individual plaintiffs is impracticable. While the exact number of
class members is unknown and can only be ascertained through discovery,
Plaintiff believes that there are hundreds if not thousands of class members.

b. Commonality: There are questions of law and fact common to
the Class, including:

1. Whether defendants have breached thei contracts of

insurance with class members;

il, Whether defendants have violated General Business Law
§349:
ill. Whether defendants have violated the Comprehensive

Motor Vehicle Insurance Reparations Act, Insurance Law §5101 ef
seq.; and
IV. Whether Plaintiff and the class have been damaged by
defendants’ actions and, if so, the proper measure of such damages.
c. Typicality: Plaintiffs claims are typical of the claims of the
class because Plaintiff and members of the class each sustained damages

arising out of defendants’ wrongful conduct as complained of herein;
d. Adequacy of representation: Plaintiff will fairly and
adequately protect the interests of the class. Plaintiff has no interests that are
antagonistic to, or in conflict with, the interests of the class as a whole, and
has engaged competent counsel, experienced in complex litigation.

e. Prosecution of separate actions by members of the class:

1. would create a risk of inconsistent or varying
adjudications with respect to the individual members of the class, which
would establish incompatible standards of conduct for defendants;
and/or

ii. would create a risk of adjudications with respect to
individual members of the class that would, as a practical matter, be
dispositive of the interests of the other members not parties to the
adjudications, or which would substantially impair or impede their
ability to protect their interests.

f. Defendants acted or refused to act on grounds generally
applicable to the class. Final injunctive relief is appropriate respecting the
class as a whole.

g. Predominance and superiority: Questions of law and fact
common to members of the class predominate over any questions affecting

only individual members, and a class action is manageable and superior to
other available methods for the fair and efficient adjudication of the
controversy.
i. class members have little interest in individually
controlling the prosecution or defense of separate actions;
il. there 1s no known litigation concerning the controversy
already begun by or against class members;
lil. it is desirable to concentrate the litigation of the claims in
this forum; and
IV. there will be no unusual difficulties in managing a class
action.
FIRST CAUSE OF ACTION

Violation of the Comprehensive Motor Vehicle
Reparations Act, Insurance Law §5101 et seg.

26. Plaintiff PRYCE and the class incorporate by reference the allegations

set forth in the preceding paragraphs of this class action complaint.

27.  Asaresult of defendants’ improper method of calculating the reduction

of Basic Economic Loss for those “covered persons” who earn actual wages in

excess of two thousand dollars per month, and whose Basic Economic Loss

Coverage has exhausted, defendants have not paid PRYCE or class members First

Party Benefits to which they are entitled under Insurance Law §5103 within thirty

days as required by Insurance Law §5106(a).

10
28. By reason of the foregoing, defendants are liable to PRYCE and the
class in an amount equal] to the overdue benefits, plus two percent interest per month
and reasonable attorneys’ fees, or lawful interest from the date Basic Economic Loss
was prematurely terminated (exhausted).

SECOND CAUSE OF ACTION
Breach of Contract

29. Plaintiff PRYCE and the class incorporate by reference the allegations
set forth in the preceding paragraphs of this class action complaint.

30. By operation of the Comprehensive Motor Vehicle Reparations Acct,
every owner’s policy of lability msurance issued upon a vehicle registered in New
York State must contain, and if it does not contain, shall be construed as containing,
provisions providing for payment of first party benefits under the Comprehensive
Motor Vehicle Reparations Act.

31. The insurance agreements entered into between defendants and their
policyholders are valid, binding, and enforceable agreements, and the policyholders
have performed their obligations under these agreements by paying their premiums,
and PRYCE and each class member was either a party to such a contract or a third
party beneficiary of such a contract.

32. Defendants, through the actions described above, failed to perform their

duties under these contracts, in that they have not fulfilled their obligation to pay the

1]
full $50,000.00 in Basic Economic Loss owed by them under the contracts and have
deprived PRYCE and members of the class valuable First Party Benefit coverage.

33. By reason of the foregoing, defendants are Hable to PRYCE and the
members of the class for damages in an amount to be determined at trial.

THIRD CAUSE OF ACTION
Violation of General Business Law § 349

34. Plaintiff PRYCE and the class incorporate by reference the allegations
set forth in the preceding paragraphs of this class action complaint.

35. Defendants’ conduct as alleged herein is consumer oriented within the
meaning of General Business Law § 349.

36. Defendants represented to Plaintiff and the class that defendants’
insurance policies comply with New York law, including the Comprehensive Motor
Vehicle Reparations Act.

37. Defendants further represented to PRYCE and the class that defendants
are permitted under New York insurance law to improperly reduce Basic Economic
Loss by more than two thousand dollars per month as alleged above, accelerating
the exhaustion of Basic Economic Loss and reducing the amount of First Party
Benefits to which PRYCE and the class are entitled. Such representations are both

deceptive and material.

12
38. Defendants further represented to PR YCE and the class that defendants
charged a premium based upon the availability of $50,000 in available First Party
Benefits to which were denied PR YCE and the class. Such representations are both
deceptive and material.

39, Plaintiff and the class have been damaged as a result of defendants’
misrepresentations.

FOURTH CAUSE OF ACTION
Declaratory and Injunctive Retief

40. Plamtiff PRYCE and the class incorporate by reference the allegations
set forth in the preceding paragraphs of this class action complaint.

41. Defendants’ actions in improperly reducing Basic Economic Loss
coverage by more than two thousand dollars per month for all wage earners that earn
in excess of two thousand dollars per month violate the plain language of Insurance
Law §5102(a)(2) and the plain language of their insurance policies.

42. Defendants’ actions are unlawfully and unilateraily reducing the no-
fault coverage for PRYCE, members of the class and all future “covered persons”
who file for no-fault benefits with defendants.

43. By reason of the foregoing, plaintiff PRYCE and members of the class
are entitled to a preliminary and permanent injunction and order, enjoinmg and

restraining the defendants, their subsidiaries, parent companies and any persons

13
known or unknown acting with them, under them or on their behalf, from reducing
Basic Economic Loss coverage for wages by more than the two thousand dollars per
month set forth in Insurance Law §5102(a)(2).

44, By reason of the foregoing, plaintiff PR YCE and members of the class
are entitled to a declaratory judgment and order declaring the obligations of the
defendants, their subsidiaries, parent companies and any persons known or unknown
acting with them, under them or on their behalf, regarding the reduction of Basic
Economic Loss coverage by more than the two thousand dollars per month set forth
in Insurance Law §5102(a)(2).

DEMAND FOR JURY TRIAL

45. Plaintiff demands a trial by jury on all issues so triable.

WHEREFORE, Plaintiff PR YCE respectfully requests that the Court issue an
Order:

a. Declaring this action to be a class action;

b. Awarding Plaintiff and the members of the Class damages against

Defendants in an amount to be determined at trial;

C. Awarding Plaintiff and the class restitution;
d. Enjoining defendants from engaging in the practices alleged herein;
e. Declaring the parties’ rights, duties, status and other legal relations

under the affected insurance contracts;

14
f. Awarding pre-judgment interest; and

g. Awarding Plaintiff the costs of this action, including reasonable

attorneys’ fees.

Respectfully submitted:

Mae
MARSCHHAUSEN & FITZPATRICK, P.C.
Kevin Fitzpatrick, Esq.

Dirk Marschhausen, Esq.
kfitzpatrick(@marschfitz.com

73 Heitz Place

Hicksville, New York 11801

(516) 747-8000

 

SACKS WESTON DIAMOND LLC
John K. Weston, Esq.

Scott E. Diamond, Esq.
jweston@sackslaw.com

1845 Walnut Street, Suite 1600
Philadelphia, PA 19103

Phone: (215) 925-8200

15
